Case 0:21-cv-61127-RS Document 1-1 Entered on FLSD Docket 05/28/2021 Page 1 of 2
Case 0:21-cv-61127-RS Document 1-1 Entered on FLSD Docket 05/28/2021 Page 2 of 2




                                  ATTACHMENT A

 PLAINTIFF’S ATTORNEYS                    DEFENDANT’S ATTORNEYS

 MANUEL S. HIRALDO, ESQ.                  DANIEL B. ROGERS, ESQ.
 Florida Bar No. 030380                   Florida Bar No. 195634
 Email: mhiraldo@hiraldolaw.com           E-Mail: drogers@shb.com
 HIRALDO, P.A.                            SHOOK, HARDY & BACON L.L.P.
 401 E. Las Olas Boulevard                201 S. Biscayne Blvd., Suite 3200
 Suite 1400                               Miami, Florida 33131
 Ft. Lauderdale, Florida 33301            Telephone: 305-358-5171
 Telephone: 954-400-4713


 JIBRAEL S. HINDI, ESQ.
 Florida Bar No.: 118259
 E-mail: jibrael@jibraellaw.com
 THOMAS J. PATTI, ESQ.
 Florida Bar No.: 118377
 E-mail: tom@jibraellaw.com
 THE LAW OFFICES OF JIBRAEL S. HINDI
 110 SE 6th Street, Suite 1744
 Fort Lauderdale, Florida 33301
 Telephone: 954-907-1136
